DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2020/0319672 in view of Lee et al. US Pub 2017/0263690.
Regarding claim 1, Kim teaches,
A supporting structure (Figure 4a-4b,  9a-b and 10, element 450) applied to a flexible display panel (fig. 4a-b, elements 410/420/430), the flexible display panel having a bendable region (bending region corresponding to h3, however more specifically, region of element 453a, fig 4b, 14a-b) and a bending axis (bending axis can be A in figure 4a-b; furthermore the office notes that the bending axis can be the axis perpendicular to A such that the entire display is bending along the long side (i.e. the bending axis parallel to the long side of element 410, i.e. x-axis in figure 4b-c and 5) corresponding to the bendable region extending in a first direction, 
wherein: the supporting structure (element 450) comprises a hollowed-out region (fig 9b and figure 10 such that the hollowed out region, that correspond to the regions of B4 and 
the hollowed-out region comprises: 
a first portion (first portion being the center of the support structure such as the region indicated by B3 and b4), wherein the first portion has a plurality of first hollowed- out holes (4531 corresponding to b3 and b4; additionally as noted in paragraph 115 that the openings 4531's spacing, shape and interval/frequency can be adjusted in first direction (y axis) AND/OR a second direction (x axis direction)); and 

Wherein: The first hollowed out holes are obround holes (Fig 9b, element 4531) extending in the first direction; 
The plurality of first hollowed out holes are arranged in an array (figure 9b region of d3 and figure 10 region of b4 arranged in an array); and
The first hollowed out holes adjacent to each other in the second direction are staggered (figure 10, as seen in b4, the array and the adjacent holes are staggered; additionally paragraph 115 describes that any shape, arrangements and frequency can be arranged based on the desired flexibility/rigidity);

An interval between the first hollowed holes adjacent to each other in the second direction is C (figure 9 and paragraph 115); and
A bending radius corresponding to the supporting structure is R (figure 10, radius of 450).
Kim does not teach a junction between the followed-out region and each of the non-hollowed out regions is non-linear and does not explicitly teach the formula of c^3/A^3 < 4.5*R. 
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape (paragraph 115), the spacing can be adjusted and the density (paragraph 113 and 115) /frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. To further elaborate by using the teaching of changing the density of the openings, this is a result of changing the value of C provided above, furthermore, by adjusting the shapes and size of the opening as described in paragraph 115 (longer/thicker; shorter/thinner) this results in changing the value of A provided above, lastly, by adjusting the overall density of the openings the radius of bending R is controller. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first hollowed out holes provided on the support structure of Kim is provided such that the formula  C^3/A^3 < 4.5*R is met, since Kim discloses all the variables and provides the teaching that any arrangement as described above can be made, thereby providing the specific arrangement will enable the 
Lee in similar field of flexible display device teaches a structure comprising a flexible area (Figures 20-23, specifically figure 20, element FA, this is equivalent to hollowed-out region) and two flat regions on two opposite sides of the flexible area (the two opposite sides being PA and PB in figure 20, these are equivalent to the non-hollowed out regions); such that a junction between the flexible area/hollowed out region and each of the two flat regions/non-hollowed out regions is non-linear (see figure 20 shows curved lines rather than straight line; paragraphs 153-158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the junction between the followed out region and each of the non-hollowed out region of Kim to be non-linear as taught by Lee for the purpose of reducing the visibility of variation in the image luminance (paragraph 158) near the junction between the hollowed-out region and the non-hollowed out region.
claim 4, Kim as modified teaches,
an interval between the first hollowed-out holes adjacent to each other in the first direction is B (Fig 9b, 10, the distance in the Y axis between adjacent of holes in region b4); 
a size of the first hollowed-out hole in the second direction is D (size of the holes 4531 in x direction/second direction); and 
a size of the first hollowed-out hole in its axial direction is E (figure 10, paragraph 115, the size of 4531 in axial direction); and
a ratio between A and B is a value, a ratio between B and C is a value, a ratio between D and C is a value, and a ratio between E and C is a value. 
Kim does not explicitly teach a ratio between A and B is 10 to 100, a ratio between B and C is 0.5 to 4, a ratio between D and C is 1 to 5, and a ratio between E and C is 1 to 4.
Kim in paragraphs 113-115 (and as described in claim 1) provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first hollowed out holes provided on the support structure of Kim such that a ratio between A and B is 10 to 100, a ratio between B and C is 0.5 to 4, a ratio between D and C is 1 to 5, and a ratio between E and C is 1 to 4, since Kim discloses all the variables and provides the teaching that any arrangement as described above can be made, thereby providing the specific arrangement will enable the 
Regarding claim 5, Kim as modified teaches,
wherein: the first portion and each of the at least two second portions are symmetrically disposed with respect to the bending axis (Fig9b and fig 10 shows the first portion and two second portions being symmetrical similar to figure 6 of present application); and
 the ratio between the total area of the plurality of second hollowed-out holes and the total area of the at least two second portions is greater than the ratio between the total area of the plurality of first hollowed-out holes and the total area of the first portion (Fig. 10 and paragraph 115; where figure 10 shows the center region has more holes and the outside side b5 has less, similar to figure 6 of present application, thereby the ration between the total area of the plurality of second hollowed-out holes and the total area of the at least two second portions is greater than the ratio between the total area of the plurality of first hollowed-out holes and the total area of the first portion).
Regarding claim 6, Kim as modified teaches,
Kim teaches in a direction from a center of the first portion to either of the at least two second portions (along the x axis and y-axis and as shown in figure 9b and then in and out of page of figure 10), a size of the first portion in the second direction is unchanged (the center region indicated by b4 is unchanged).
Kim does not teach a size of either of the at least two second portions in the second direction gradually increases; and a minimum size of either of the at least two second portions 
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. Furthermore, Kim suggests in paragraph 115 of adjusting position of density of the opening to control the flexibility. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size (i.e. density/frequency/interval of the holes/second portion) of either of the at least two second portions in the second direction of Kim to gradually increases and a minimum size of either of the at least two second portions in the second direction is greater than or equal to the size of the first portion in the second direction, since Kim provides the suggestion of various shapes, size, spacing and density thereby providing such configuration will enable the desired flexibility, curvature and rigidity at the folding portions. 
Regarding claim 7, Kim as modified teaches,
Kim teaches the first portions and the at least two second portions as described in claim 1. 
Kim does not explicitly teach in a direction from the center of the first portion to either of the at least two second portions, a size of the first portion in the second direction gradually increases, and a size of either of the at least second portions in the second direction gradually 
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. Furthermore, Kim suggests in paragraph 115 of adjusting position of density of the opening to control the flexibility.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching/suggestion of Kim (paragraphs 113-115) such that in a direction from the center of the first portion to either of the at least two second portions, a size of the first portion in the second direction gradually increases, and a size of either of the at least second portions in the second direction gradually increases; and a minimum size of either of the at least two second portions in the second direction is greater than or equal to a maximum size of the first portion in the second direction, such that from center of the support structure to the edges in the Y direction are tapered to increase such that the width (x-axis) at the middle of the support is smaller and as goes to the edges it increases similar to present application figure 11, by providing such modification will enable the desired flexibility, curvature and rigidity at the folding portions of the supporting structure and the display panel. 
Regarding claim 8, Kim as modified teaches,
Wherein an area of the second hollowed out holes is larger than an area of the first hollowed out holes (Figure 9b and 10, such that the second hollowed area is larger since there 
Regarding claim 9, Kim as modified teaches,
wherein the second hollowed- out holes are obround holes (figure 9b, 10) extending in the first direction, the plurality of second hollowed- out holes are arranged in an array(fig 10, array as shown in the region of b5), and second hollowed-out holes adjacent to each other in the second direction are staggered (figure 9b, 10, staggered configuration); and wherein a size of the second hollowed-out hole in the first direction is larger than a size of the first hollowed-out hole in the first direction (as seen in figure 9b, the second hollowed out holes are larger than the first hollowed holes), or a size of the second hollowed- out hole in the second direction is larger than a size of the first hollowed-out hole in the second direction.
In the case applicant disagrees with the interpretation provided above. Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size/shape of the second hollowed holes in the first direction to be larger than the size of the first hollowed out hole in the first direction or a size of the second hollowed out in the second direction is larger than a size of the first hollowed-out hole in the second direction as suggested by Kim, by providing 
Regarding claim 10, Kim as modified teaches,
Kim teaches, the first hollowed-out hole has a first body portion and first end portions located at opposite sides of the first body portion in the first direction (figure 9b and 10, region of b4, 4531 similar to present application's figure 7, 101; body being the central and the opposite sides being the ends);
the second hollowed-out hole has a second body portion and second end portions located at opposite sides of the second body portion in the first direction (Fig 9b, 10, region of b5, element 4531 having a body portion and end portions); 
an area and a shape of the first body portion are identical to an area and a shape of the second body portion (as seen in figure 9); and 
a shape of the first end portion is different from a shape of the second end portion, and an area of the second end portion is larger than an area of the first end portion.
Kim does not teach an area and a shape of the first body portion are identical to an area and a shape of the second body portion; and 
a shape of the first end portion is different from a shape of the second end portion, and an area of the second end portion is larger than an area of the first end portion.
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 

Regarding claim 11, Kim as modified teaches,
Kim teaches the first followed out holes and the second hollowed out holes as taught in claim 1. 
Kim does not explicitly teach wherein an area and a shape of the second hollowed-out hole are identical to an area and a shape of the first hollowed-out hole; and wherein an interval between the second hollowed-out holes adjacent to each other is smaller than an interval between the first hollowed-out holes adjacent to each other in the first direction, or an interval between the second hollowed-out holes adjacent to each other is smaller than an interval between the first hollowed-out holes adjacent to each other in the second direction.
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 

Regarding claim 12, Kim as modified teaches,
Kim teaches the first portion and each of the at least two second portions are symmetrically disposed with respect to the bending axis (Fig. 9b and fig 10 shows the first portion and two second portions being symmetrical similar to figure 6 of present application); and 
Kim does not teach the ratio between the total area of the plurality of second hollowed-out holes and the total area of the at least two second portions is smaller than the ratio between the total area of the plurality of first hollowed-out holes and the total area of the first portion.
However, Kim teaches and suggested in paragraphs 113-115 that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 

Regarding claim 13, Kim as modified teaches,
Kim teaches, the plurality of second hollowed-out holes are arranged in an array(as seen in fig. 9b and 10), and the second hollowed-out holes adjacent to each other in the second direction are staggered (fig. 9b and 10, the second holes 4531 staggered configuration); 
Kim does not explicitly teach intervals between the first hollowed-out holes adjacent to each other in the first direction are equal; intervals between the second hollowed-out holes adjacent to each other gradually increase in a direction from the first portion to either of the at least two second portions; and the interval between the first hollowed-out holes adjacent to each other in the first direction is smaller than an interval between the second hollowed-out holes adjacent to each other in the first direction.
However, Kim teaches and suggested in paragraphs 113-115 that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 

Regarding claim 14, Kim as modified teaches,
Kim teaches the limitation of second hollowed out hole in the first direction having a size.
Kim teaches and suggested in paragraphs 113-115 that the openings 4531 can have various shape, the spacing can be adjusted and the density/frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. 
Kim does not teach in the first direction, a size of the second hollowed-out hole in the first direction gradually decreases.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching/suggestion of Kim to adjust the second hollowed out holes such that in the first direction, a size of the second 
Regarding claim 15, Kim teaches,
 A display device, comprising: 
a flexible display panel (figures 4a-b, elements 410/420/430) having a bendable region (bending region corresponding to h3, however more specifically, region of element 453a, fig 4b, 14a-b) and a bending axis corresponding to the bendable region extending in a first direction (bending axis can be A in figure 4a-b; furthermore the office notes that the bending axis can be the axis perpendicular to A such that the entire display is bending along the long side (i.e. the bending axis parallel to the long side of element 410); 
a supporting structure (Figure 4a-4b, 9a-b and 10, element 450) applied to the flexible display panel (fig 4a-b), comprising:
	a hollowed-out region (fig 9b and figure 10 such that the hollowed out region, that correspond to the regions of B4 and b5), an orthographic projection of the hollowed-out region on the flexible display panel completely covering a region of the flexible display panel where the bendable region is located (fig 4a-b, 9b and 10), and a size of the hollowed out regions is larger than a size of the bendable region in a direction orthogonal to an extending direction of the bending axis (figure 10, shows the display panel 430 with a smaller radius along the direction orthogonal to an extending direction of the bending, meaning from the side indicated from 451 to 452, and as seen the supporting structure 45 comprises a larger radius thereby the hollowed out region provided in the support structure is larger than a size of the 
the hollowed-out region comprising: a first portion (first portion being the center of the support structure such as the region indicated by B3 and b4) having a plurality of first hollowed-out holes (4531 corresponding to b3 and b4; additionally as noted in paragraph 115 that the openings 4531's spacing, shape and interval/frequency can be adjusted in first direction (y axis) AND/OR a second direction (x axis direction); and 
		at least two second portions (two second portions being the region indicated by B5 in figure 10), wherein the at least two second portions at two opposite sides of the first portion in the first direction (as seen in figure 10, b5 are opposite of b4 and additionally in figure 9b, region not indicated by B3 comprises a top and bottom on both side similar to figure 6 of present application), and each of the at least two second portions has a plurality of second hollowed-out holes (holes being 4531 and as described in paragraph 115, 4531's spacing, shape and interval/frequency can be adjusted in first direction (y axis ) AND/OR a second direction (x axis direction) can be adjusted based on the need of the flexibility); 
non-hollowed out regions (non-hollowed regions being the left and right side of flexible region, such that element 451 and 453 are non-hollowed out regions, fig 4b-c and 5) on two opposite sides of the followed out region in the second direction that is orthogonal to the first direction (similar to present application, the second direction being orthogonal to the first, such that the second is x axis when considering fig 5 and first is Y-axis when considering figure 5); and 

Wherein: The first hollowed out holes are obround holes (Fig 9b, element 4531) extending in the first direction; 
The plurality of first hollowed out holes are arranged in an array (figure 9b region of d3 and figure 10 region of b4 arranged in an array); and
The first hollowed out holes adjacent to each other in the second direction are staggered (figure 10, as seen in b4, the array and the adjacent holes are staggered; additionally paragraph 115 describes that any shape, arrangements and frequency can be arranged based on the desired flexibility/rigidity);
A size of the first hollowed hole in the first direction is A (Figure 10, first direction being y axis; paragraph 115);
An interval between the first hollowed holes adjacent to each other in the second direction is C (figure 9 and paragraph 115); and
A bending radius corresponding to the supporting structure is R (figure 10, radius of 450).
Kim does not teach a junction between the followed-out region and each of the non-hollowed out regions is non-linear and does not explicitly teach the formula of c^3/A^3 < 4.5*R. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first hollowed out holes provided on the support structure of Kim is provided such that the formula  C^3/A^3 < 4.5*R is met, since Kim discloses all the variables and provides the teaching that any arrangement as described above can be made, thereby providing the specific arrangement will enable the support structure and the display panel to have the desired flexibility, curvature and rigidity at the folding portions. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention and that it would have been obvious to try since it has been held that a particular parameter must first be recognized as a result effective variable and thereby since all the variables are taught by Kim and they are based on result effective since by adjusting the variable the flexibility and rigidity is controlled, thereby according to MPEP§2144.05(II) it would been a routine optimization to 
Lee in similar field of flexible display device teaches a structure comprising a flexible area (Figures 20-23, specifically figure 20, element FA, this is equivalent to hollowed-out region) and two flat regions on two opposite sides of the flexible area (the two opposite sides being PA and PB in figure 20, these are equivalent to the non-hollowed out regions); such that a junction between the flexible area/hollowed out region and each of the two flat regions/non-hollowed out regions is non-linear (see figure 20 shows curved lines rather than straight line; paragraphs 153-158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the junction between the followed out region and each of the non-hollowed out region of Kim to be non-linear as taught by Lee for the purpose of reducing the visibility of variation in the image luminance (paragraph 158) near the junction between the hollowed-out region and the non-hollowed out region.
Regarding claim 16, Kim teaches, 
A manufacturing method of a supporting structure (Figures 4a-b, 9b, 10, element 450), the supporting structure being applied to a flexible display screen (Figure 4a-b, element 410/420/430 being display applied to 450 as seen in figure 4b), the flexible display screen having a bendable region (bending region corresponding to h3, however more specifically, region of element 453a, fig 4b, 14a-b), and a bending axis corresponding to the bendable region extending in a first direction (bending axis can be A in figure 4a-b; furthermore the office notes that the bending axis can be the axis perpendicular to A such that the entire display is bending 
providing a hollowed-out region (fig 9b and figure 10 such that the hollowed out region, that correspond to the regions of B4 and b5) and non-hollowed out regions (non-hollowed regions being the left and right side of flexible region, such that element 451 and 453 are non-hollowed out regions, fig 4b-c and 5) on two opposite sides of the followed out region in the second direction that is orthogonal to the first direction (similar to present application, the second direction being orthogonal to the first, such that the second is x axis when considering fig 5 and first is Y-axis when considering figure 5), wherein an orthographic projection of the hollowed-out region on the flexible display panel completely covers a region of the flexible display panel where the bendable region is located (as seen in figure 4b, 9b and 10 such that the orthographic projection completely in the bendable region as clearly seen in figure 10), and a size of the hollowed out regions is larger than a size of the bendable region in a direction orthogonal to an extending direction of the bending axis (figure 10, shows the display panel 430 with a smaller radius along the direction orthogonal to an extending direction of the bending, meaning from the side indicated from 451 to 452, and as seen the supporting structure 45 comprises a larger radius thereby the hollowed out region provided in the support structure is larger than a size of the bending region of the display panel as recited; furthermore see figure 14a-b, which shows hollowed out region extending into 453b/c); and 
dividing the hollowed-out region into a first portion (first portion being the center of the support structure such as the region indicated by B3 and b4) and at least two second portions (two second portions being the region indicated by B5 in figure 10), performing hollowing-out 
wherein the at least two second portions are at two opposite sides of the first portion in the first direction (figure 9b, 10); and 
wherein a ratio between a total area of the plurality of second hollowed-out holes and a total area of the at least two second portions is different from a ratio between a total area of the plurality of first hollowed-out holes and a total area of the first portion (as seen in figure 9b and 10 that the ratio is different since in region of b4 there are more holes and in region of b5 there are less thereby the ratio is different; furthermore see paragraph 115 and as described above).
Wherein: The first hollowed out holes are obround holes (Fig 9b, element 4531) extending in the first direction; 
The plurality of first hollowed out holes are arranged in an array (figure 9b region of d3 and figure 10 region of b4 arranged in an array); and
The first hollowed out holes adjacent to each other in the second direction are staggered (figure 10, as seen in b4, the array and the adjacent holes are staggered; additionally paragraph 115 describes that any shape, arrangements and frequency can be arranged based on the desired flexibility/rigidity);

An interval between the first hollowed holes adjacent to each other in the second direction is C (figure 9 and paragraph 115); and
A bending radius corresponding to the supporting structure is R (figure 10, radius of 450).
Kim does not teach a junction between the followed-out region and each of the non-hollowed out regions is non-linear and does not explicitly teach the formula of c^3/A^3 < 4.5*R. 
Kim in paragraphs 113-115 provides teaching that the openings 4531 can have various shape (paragraph 115), the spacing can be adjusted and the density (paragraph 113 and 115) /frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. To further elaborate by using the teaching of changing the density of the openings, this is a result of changing the value of C provided above, furthermore, by adjusting the shapes and size of the opening as described in paragraph 115 (longer/thicker; shorter/thinner) this results in changing the value of A provided above, lastly, by adjusting the overall density of the openings the radius of bending R is controller. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first hollowed out holes provided on the support structure of Kim is provided such that the formula  C^3/A^3 < 4.5*R is met, since Kim discloses all the variables and provides the teaching that any arrangement as described above can be made, thereby providing the specific arrangement will enable the 
Lee in similar field of flexible display device teaches a structure comprising a flexible area (Figures 20-23, specifically figure 20, element FA, this is equivalent to hollowed-out region) and two flat regions on two opposite sides of the flexible area (the two opposite sides being PA and PB in figure 20, these are equivalent to the non-hollowed out regions); such that a junction between the flexible area/hollowed out region and each of the two flat regions/non-hollowed out regions is non-linear (see figure 20 shows curved lines rather than straight line; paragraphs 153-158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the junction between the followed out region and each of the non-hollowed out region of Kim to be non-linear as taught by Lee for the purpose of reducing the visibility of variation in the image luminance (paragraph 158) near the junction between the hollowed-out region and the non-hollowed out region.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments regarding the amended limitation which were previous claims 2 and 3 are not taught by Kim in view of Lee. Specifically that Kim in view of Lee are each silent about the relationship among a size of a hollowed-out hole, an interval of adjacent hollowed out holes, and a bending radius. The office respectfully disagrees. 
As provided in the rejection above, Kim teaches the values of a size of a hollowed-out hole, an interval of adjacent hollowed out holes, and a bending radius, furthermore as provided in the rejection Kim teaches that the openings 4531 can have various shape (paragraph 115), the spacing can be adjusted and the density (paragraph 113 and 115) /frequency/interval of how the openings are provided can be adjusted across the bending region in both X and Y direction based on the desired flexibility/rigidity. To further elaborate by using the teaching of changing the density of the openings, this is a result of changing the value of C provided above, furthermore, by adjusting the shapes and size of the opening as described in paragraph 115 (longer/thicker; shorter/thinner) this results in changing the value of A provided above, lastly, by adjusting the overall density of the openings the radius of bending R is controller. Thereby Accordingly to the MPEP§2144.05 it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, thereby it would been obvious to try to one skilled in the art before the effective filing date of the claimed invention was made to use the teaching of Kim to optimize the size of the opening and/or the density/frequency of the opening such that the relationship between size of a hollowed-out hole, an interval of adjacent 
Furthermore in regards to arguments regarding claims 6 and 7, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thereby as indicated in the rejection above, Kim provides motivation and suggestion that various density (i.e. frequency of the opening) and the size of the opening thus one in the skilled of foldable display will modify to meet the limitation of claim 6 and 7 by providing such modification will enable the desired flexibility, curvature and rigidity at the folding portions of the supporting structure and the display panel.
All remaining addressed based on the arguments provided above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. CN109032251 (provided in the PTO-892 and along with this application) figures 17-18 teaches the gradually increasing and decreasing folding area, similar to figures 10-11 of present application 
Lee US Pub 2017/0194580, in figures 4-5 shows the hollowed out region (patterned region 170 extending pass the folding line (FL), thereby the bendable region of the display is smaller than the hollowed out region. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841